This case bears quite a similarity to the case of Brotherhood of Railroad Trainmen v. Barnhill (Ala. Sup.) 108 So. 456.2
Indeed, pleas 5, 8, as amended, and 9 are practically the same as those bearing corresponding numbers in said case, and it was there held that said pleas were good, and the trial court erred in sustaining the plaintiff's demurrer thereto, and this case must be reversed upon said authority. We are at a loss to understand why the Brotherhood cannot delegate the authority to terminate a strike or to call one off with as much consistency as it could authorize certain officials to call a strike and to call the plaintiff and other members into same, without invading any constitutional rights of the plaintiff, and it can serve no useful purpose to prolong a discussion of the questions dealt with, and correctly so, in the Barnhill Case, supra. The judgment of the Circuit Court is reversed, and the cause is remanded.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
2 214 Ala. 565.